Citation Nr: 1436309	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a claim of entitlement to service connection for PTSD.  The Board has determined that the issue in this case must be framed broadly, and it has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2014, the Veteran was afforded a hearing before Lesley. A. Rein, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's phobia, situational type, is related to his service.


CONCLUSION OF LAW

The criteria for service connection for phobia, situational type, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  During his hearing, held in April 2014, he testified that during his service in Vietnam he witnessed sniper attacks, ambushes on convoys, to include rocket attacks, and detonation of land mines, and seeing fellow soldiers wounded and killed.  He testified that he primarily had duties escorting convoys that were frequently attacked, but that he also performed duties guarding enemy prisoners of war at times.  See also October 2010 DRO conference report.  

In December 2008, the Veteran filed his claim.  In July 2009, the RO denied the claim for service connection for PTSD.  The Veteran has appealed.  

As an initial matter, the Board notes that the Veteran's claim for PTSD was denied in October 1989.  There was no appeal, the RO's decision became final.  See 38 U.S.C.A. § 7015(c) (West 2002).  Since that time, medical evidence has been submitted that includes the statement of a VA physician, dated in October 2010, who asserts that the Veteran has PTSD.  To the extent that the Veteran has applied to reopen his claim for PTSD, this evidence is new and material, and the claim for PTSD is reopened.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 (July 13, 2010). 

The regulations governing PTSD were recently amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  

The Veteran's personnel records, to include his discharge (DD Form 214) show that his military occupation specialty was military policeman.  He served with a military police company of an infantry division in Vietnam between February 1968 and January 1969. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2002 and 2011.  VA progress notes includes notations that the Veteran required Xanax while traveling.  An April 2005 report notes that he has phobic symptoms regarding travel, and "symptoms of anxiety suggestive of PTSD."   

A statement of a VA physician, T.K., M.D., dated in October 2010, states that the Veteran has symptoms that include severe anxiety, panic, and agoraphobia, and that his Axis I diagnoses are PTSD and generalized anxiety disorder with panic.

A VA PTSD examination report, dated in August 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner listed the criteria for PTSD, and determined that the Veteran did not meet all the criteria for PTSD.  The Axis I diagnosis was specific phobia, situational type.  The examiner concluded, "[The] Veteran does not meet criteria for PTSD.  He currently meets criteria for specific phobia, situational type.  He reported no mental health treatment until 1984, several years after his military service ended.  His specific phobia is at least as likely as not related to his claimed stressors."

The claims file contains no less than six lay statements from family members and friends of the Veteran, who assert that they have witnessed his refusal and inability to travel via various types of roads, and over bridges, as well as via trains, and airplanes, due to severe anxiety.  Some statements assert that he has symptoms that include nightmares, sleep difficulties, and a fear of heights.    

As an initial matter, the Veteran has asserted that he participated in combat.  Under 38 U.S.C.A. § 1154(b), in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  

The Veteran has testified that he participated in combat, to include ambushes of convoys, land mines, and rocket attacks, and witnessing causalities and fatalities.  He is competent to testify about the circumstances, conditions or hardships of his service in Vietnam.  See 38 U.S.C.A. § 1154(b).  His service activities during a time of war also are capable of lay observation and are consistent with his duties.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  In this regard, the claims file includes a number of organizational histories from the Veteran's unit while he was in Vietnam, which show that his unit took casualties and that it was involved in combat.  The Board therefore finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal.

The Board finds that service connection for specific phobia, simple type, is warranted.  The Veteran is shown to have served in Vietnam, and his accounts of his service are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(b).  He has been diagnosed with specific phobia (situational type).  Specific phobia is listed among the anxiety disorders under DSM-IV. See Quick Reference to the Diagnostic Criteria from DSM-IV at 203 (300.29) (American Psychiatric Association 1994).  The August 2011 VA examiner concluded that the Veteran's specific phobia is at least as likely as not related to his service.  There is no competent, contrary evidence of record.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, the Board finds that service connection for specific phobia, simple type, is warranted, and that the appeal is granted.

To the extent that there is a claim for PTSD, the Board notes that the August 2011 VA examination report contains a detailed analysis of the criteria for PTSD, shows that the Veteran did not meet all these criteria, and that the examiner determined that the Veteran does not have PTSD.  This evidence warrants greater probative value than Dr. T.K.'s letter, which does not indicate that it was based on a review of the Veteran's claims file, or any other detailed and reliable medical history, and which does not discuss the individual criteria for PTSD.  This evidence is therefore insufficiently probative to warrant the conclusion that the Veteran currently has PTSD.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, service connection for PTSD is not warranted.  

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for specific phobia, situational type, is granted.


____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


